 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444Citywide Corporate Transportation, Inc. and District 15, I.A.M.A.W.  Case 2ŒCAŒ30832 October 22, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On August 11, 1999, Administrative Law Judge Mi-chael A. Marcionese issued the attached decision.  The General Counsel filed exceptions and a supporting brief.  The Respondent filed an answering brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings, and conclusions and to adopt the recommended Order.1ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  MEMBER LIEBMAN, concurring. Hardly a new phenomenon, employee ownership in its assorted varieties has commanded greater attention in recent times as a realistic alternative to existing man-agement, ownership, and compensation forms. This case raises the question whether certain shareholder employ-ees enjoy the protections of the National Labor Relations Act, presenting yet another example of the difficulty of applying statutory coverage doctrines to changing work-place realities.1  The outcome of this case is arguably straightforward, under the Board™s current law, but the law itself is ripe for reconsideration.  Established prece-dentŠalthough not fully rationalizedŠwould seem to deny the Act™s protections to some shareholder-employees who might benefit from the Act™s guarantees without undermining its purposes.  And as employee ownership increases, more employees may be excluded from statutory coverage, perhaps without compelling reasons.  Bernard Quashie is a driver for the Respondent, a lim-ousine service organized as a New York cooperative cor-                                                                                                                     1 In adopting the judge™s dismissal of the complaint, we find it un-necessary to pass on his alternative finding that the Respondent™s class A drivers, including alleged discriminatee Quashie, are independent contractors.  We also find no need to address the issues raised by our concurring colleague with respect to precedent that she and we agree was correctly applied by the judge in the circumstances of this case. 1 See, e.g., NLRB v. Kentucky River Community Care, Inc., 532 U.S. 706 (2001) (supervisory status of registered nurses); M.B. Sturgis, Inc., 331 NLRB 1298 (2000) (representational rights of contingent workers); Boston Medical Center Corp., 330 NLRB 152 (1999) (employee status of medical interns, residents, and fellows); and AmeriHealth Inc./AmeriHealth HMO, 329 NLRB 870 (1999) (independent contrac-tor status of physicians). poration.  He is also a shareholder-member of the corpo-ration, jointly owning one share. Shareholder-drivers like Quashie hold more than 200 of the corporation™s 277 voting shares; some own more than 1 share.  As a group (the judge found), these drivers have the power to elect the persons who run the Respondent, to change its work-ing rules, and to amend its constitution.  Accordingly, the judge held, the Board™s precedents dictate that Quashie is not an employee protected by the ActŠand the Respon-dent thus was free to deny Quashie work opportunities in retaliation for his efforts to organize drivers into a un-ion.2  The judge thus dismissed the complaint here.  My colleagues agree. That result seems correct, under our decisions,3 which hold that when employees, as a group, have an ﬁeffective voice in the formulation and determination of corporate policy,ﬂ they are managerial employees, excluded from the coverage of the Act, based on the Board™s doctrine, as approved by the courts. I have previously questioned whether the Board™s approach in this area may hinder employee-ownership arrangements that benefit firms and workers alike.  See Centurion Auto Transport, supra, 329 NLRB at 398 fn. 16.  I write separately today to suggest that the Board should soon (if not here and now) reexam-ine its approach, which may have evolved inadvertently, without careful consideration of all its current ramifica-tions. We should consider, for example, whether the Act truly demands that workers like QuashieŠwho individu-ally lack any effective power to control their working conditions and whose job functions alone cannot fairly be called managerialŠbe denied any statutory rights at all, whether to engage in concerted activity or to bargain collectively even in their own separate unit.  By catego-rizing certain shareholder-employees as managerial em-ployeesŠas opposed to treating their situation as sui  2 Given the Board™s disposition of the case, it need not address whether Quashie was an independent contractor, a category of workers also excluded from the Act™s coverage. Although I also reserve judg-ment, I am doubtful that a member of a cooperative can properly be described as an independent contractor with respect to the cooperative, at least insofar as he and other members carry out its core business. Cf. Goldberg v. Whitaker House Cooperative, 366 U.S. 28, 32 (1961) (holding that cooperative members are protected employees under Fair Labor Standards Act). 3 See, e.g., Centurion Auto Transport, 329 NLRB 394, 398 (1999)  (directing election, after concluding that shareholder-employees did not have effective voice with respect to single employer companies); Lake Pilots Assn., 320 NLRB 168, 178Œ179 (1995) (applying Sec. 8(a)(2) and finding employer-domination of union, based on role of share-holder employees); Upper Great Lakes Pilots, Inc., 311 NLRB 131, 132 (1993) (applying Sec. 8(a)(3) and finding that minority-shareholder employees, who lacked effective voice in employer™s management and who did not have managerial job functions, were protected by Sec. 7). 338 NLRB No. 45  CITYWIDE CORPORATE TRANSPORTATION, INC. 445generisŠthe Board forecloses options that likely are 
consistent with the Act and sound policy as well.  
Not until 1982, it seems, did the Board explain (albeit 
in dicta) its approach to bargaining-unit issues involving 
shareholder-employees in terms of the managerial-
employee category.  See 
Upper Great Lakes Pilots, Inc.
, supra, 311 NLRB at 132 fn. 7 (1993), citing 
Florence Volunteer Fire Department.
, 265 NLRB 955, 956 (1982).  
Decades earlier, in a decision never expressly overruled, the Board had held that even
 shareholder-employees with 
an effective voice in running the company could consti-
tute their own, appropriate bargaining unit.  
Everett Ply-wood & Door Corp.
, 105 NLRB 17 (1953) (finding ap-
propriate unit of employee-owned cooperative™s produc-
tion and maintenance employees, but excluding employ-

ees serving on board of directors).
4  This holding is in-
consistent with the notion th
at such employees are mana-
gerial (and thus excluded from the Act™s protections), 
although that category was certainly part of the Board™s 
law at the time.  See 
NLRB v. Bell Aerospace Co., 416 U.S. 267, 285Œ288 (1974) (discussing Board™s manage-
rial-employee doctrine following passage of Taft-Hartley 
Act in 1947). 
There is a basic distinction, in turn, between excluding 
shareholder-employees from bargaining units that in-

clude other employeesŠas the Board has long done, 
based on their differing interests
5Šand denying such 
employees the right to engage in collective bargaining 
altogether.  There is a distinction, as well, between hold-
ing that employees cannot engage in collective bargain-
ing even in their own unit and holding that they have no 
Section 7 rights at all.  Confidential employees, for ex-
ample, may not bargain collectively, but the Board at 
least has held that they are entitled to engage in other 
types of protected activity.  See Hendricks County Rural 
Electric Membership Corp.
, 454 U.S. 170, 184 fn. 19 (1981). The Supreme Court™s decision in 
NLRB v. Yeshiva University
, 444 U.S. 672 (1980), may well bear on the 
issue of extending statutory protections to shareholder-
employees. In finding certain university faculty members 
to be managerial employees, de
spite the fact their author-ity was exercised only collectively, the Court cited with 

apparent approval Board cases excluding shareholder-
employees from bargaining units that included other em-
                                                          
                                                           
4 The 
Everett Plywood & Door
 Board observed that the ﬁmere fact 
that an employee also has the rights and privileges of a stockholder is 
not sufficient to debar him from ava
iling himself, in his capacity as an 
employee, of the rights of employees
 to engage in concerted activities for the purposes of collective bargaining or other mutual aid or protec-
tion.ﬂ  105 NLRB at 19 (footnote omitted).   
5 See, e.g., 
Brookings Plywood Corp.
, 98 NLRB 794, 798Œ799 
(1952). 
ployees.  444 U.S. at 685 fn. 21.
6  But with respect to 
workers like Quashie who as individuals apparently do 
not have an essential role in the governance of the enter-
priseŠin contrast to the Ye
shiva faculty members, as 
well as the officers and execu
tive board members of the 
cooperative corporation hereŠthe application of 
Yeshiva is debatable. 
In short, there is seemingly legal room for the Board to 
develop new approaches to issues posed when employ-

ees, as a group, do have an effective voice, via owner-
ship, in determining corporate policy.  I am not prepared 
to say, as the judge here was, that ﬁ[w]here a group of 
individuals already has the 
power to collectively influ-
ence the policies of an organization . . . they do not need 

the Act™s protection.ﬂ  It is not clear that Congress has 
made that determination. The Taft-Hartley amendments, 
for example, did not squarely address the issue, although 
Congress presumably was aware that the Board had ex-
tended the Act™s protections to workers who did own the 
enterprises that employed them. See 
Olympia Shingle 
Co.
, 26 NLRB 1398, 1414 (1940) (finding violation of 
Sec. 8(a)(3) in discrimination against persons who sought 
to become employee-stockholders in cooperative), Deci-
sion and Order set aside, 36 NLRB 473 (1941).
7 And it 
should give us pause that workers like Bernard Quashie, 
despite their supposed collective power as owners, ap-
parently feel that exercising the rights promised by the 
Act would improve their working conditions.   
Even if actual collective bargaining by such workers 
might raise difficult issues, there are good arguments for 

permitting them to seek mutu
al aid and protection under the Act, when their intere
sts diverge from other share-
holder-employees, particularly those who directly 
man-
age the enterprise, who have a larger ownership stake, or 
who otherwise have become entrenched in positions of 
power.  As for collective bargaining in such enterprises, it 

may seem in tension with the conventional notion that such 

bargaining presupposes a clear division between owners and 
workers.  But commentators have challenged that view,
8 and their argument that the institution of collective bargaining is 
 6 The 
Yeshiva
 Court cited Sida of Hawaii, Inc
., 191 NLRB 194, 195 
(1971); 
Red & White Airway Cab Co.
, 123 NLRB 83, 85 (1959); and 
Brookings Plywood
, supra. 
7 The Board™s subsequent order does not explain why the original 
Decision and Order was set aside, but the Board subsequently treated 
Olympia Shingle as valid precedent.  See Everett Plywood, supra, 105 
NLRB at 19 fn. 3. 
8 See Jeffrey M. Hirsch, 
Labor Law Obstacles to the Collective Ne-gotiation and Implementation of Employee Stock Ownership Plans
, 67 
Fordham L. Rev. 957, 1005Œ1011 (1998); Michael C. Harper, 
Reconcil-
ing Collective Bargaining with Employee Supervision of Management
, 137 U. Pa. L. Rev. 1,
 48-61 (1988); see also Katherine Van Wezel 
Stone, 
Labor and the Corporate Structure, 55 U. Chicago L. Rev. 73, 
120Œ161 (1988). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446sufficiently flexible to coexist with employee control of the 
enterprise is worth examining.   
There is good reason to think that employee ownership is 
a permanent and increasingly common feature of the
 American economy.
9  As one commentator observes, 
ﬁ[s]upport for worker ownership as a superior firm struc-
ture, at least for certain ty
pes of companies, has been 
growing for years.ﬂ
10 Among the claimed benefits of 
worker ownership are improved morale and productivity, 

as the interests of employees are aligned more closely 
with those of the firm.
11  It is ironic the Board™s early 
decisionsŠissued at a time 
when employee ownership 
was surely less common than it is todayŠwere more 
hospitable than later decisions to harmonizing the goals 
of the Act with employee control of business enterprises.  
In the future, the Board may do well to look backward.   
  Ian Penny, Esq., for the General Counsel. Richard Vande Stouwe, Esq., for the Respondent. William Rudis, Grand Lodge Representative
, for the Charging Party. 
DECISION STATEMENT OF THE CASE MICHAEL A. M
ARCIONESE, Administrative Law Judge. This 
case was tried in New York,
 New York, on April 20Œ22, 1999. The charge was filed by District
 15, I.A.M.A.W.
 (the Union) October 1, 1997,1 and the complaint was issued October 22, 
1998. The complaint alleges that Citywide Corporate Transpor-
tation, Inc. (the Respondent) viol
ated Section 8(a)(1) of the Act through surveillance, interrogation, and threats of unspecified 
reprisals in July and August, and 
that it violated Section 8(a)(1) and (3) of the Act by denying its employee, Bernard Quashie, 

employment opportunities since about late August. The Re-
spondent filed an answer to the complaint on November 4, 
1998, denying the alleged unfair labor practices
 and asserting, as affirmative defenses, that the Board lacks jurisdiction over 

the Respondent because
 it is owned by the drivers and has no 
employee drivers, and that Quashie, as a part-owner of the Re-

spondent, is not an employee with
in the meaning of the Act. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed by the General Counsel and the Respondent, I make the follow-

ing                                                           
 9 See, e.g., National Center for Employee Ownership, 
A Statistical Profile of Employee Ownership (April 2002), available at 
www.nceo.org/library/eo_stat.html. 
 See also Christoper Mackin, Em-ployee Ownership in America: A 
Primer for Industrial Relations, 5 
Perspectives on Work No. 2, 5Œ9 (2001). 
10 Hirsch, supra, 67 Fordham L. Rev. at 959.  
11 See id. at 974Œ976. 
1 All dates are in 1997 unless otherwise indicated. 
FINDINGS OF FACT I.  JURISDICTION
 The Respondent, a domestic co
rporation, operates a limou-sine service company out of its facility in the Bronx, New 
York, where it annually derives gross revenues in excess of 
$500,000 and purchases and receives products, goods, and ma-
terials valued in excess of $5000 directly from suppliers located 
outside the State of New York. The Respondent, while  admit-
ting these facts, denies that it is an employer engaged in com-
merce within the meaning of the Act. The Respondent™s denial 
is based upon its affirmative defense that it is owned by the 

drivers and has no employee drivers. The record reveals that the 
Respondent employs, in addition to the drivers, approximately 
51 administrative personnel, such as dispatchers, telephone 
operators, messengers, and acc
ounts receivable and accounts payable clerks. These administ
rative employees do not have 
any ownership interest in the Company. Accordingly, because 
the Respondent is an employer 
and meets the Board™s jurisdic-tional standard for retail enterprises, I find that it is an employer 

engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. The Respondent amended its answer
 at the hearing to admit, and I find, that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES The facts regarding the alleged unfair labor practices are 
largely undisputed. The evidence 
shows that Quashie was ap-proached by a union organizer while working at LaGuardia 
Airport on July 27 and that he thereafter met with representa-
tives of the Union from whom he received a supply of video-
tapes and literature expounding the benefits of union represen-tation for limousine drivers. Quashie distributed this material to 

fellow drivers over the next few days, until he was called be-
fore the Respondent™s executive board. The Respondent essen-
tially concedes that, at the 
executive board meeting on August 
4, Quashie was questioned about his activities on behalf of the 
Union and accused of engaging in conduct detrimental to the 
Respondent. At the end of that meeting, Quashie was referred to the security committee to determine whether his actions had 

violated the Respondent™s constitution. There is no dispute that 
the security committee filed charges of such a violation after a 
meeting the same night at which Quashie was again questioned about his union activities. Responde
nt concedes that Quashie was tried on these charges by the Respondent™s executive board 
on August 6 and found guilty of violating article V of the con-
stitution. Despite this finding, no formal penalty was ever im-
posed. The General Counsel alle
ges, and the Respondent dis-putes, that the Respondent in fact penalized Quashie by deny-

ing him work opportunities after his trial. This is the only real 
factual dispute with respect to the unfair labor practice allega-
tions.  CITYWIDE CORPORATE TRANSPORTATION, INC. 447The primary and threshold issue in this case is whether 
Quashie was entitled to the Act™s protection when he engaged 
in union organizing activities. As noted above, the Respondent asserts that, as a shareholder of the Respondent with the rights 
and privileges set forth in the Respondent™s governing docu-ments, Quashie was not covered by Section 7 of the Act. The 

Respondent argues that Quashie, in his capacity as a share-
holder, was akin to a manage
rial employee. The Respondent 
argues that Quashie was also excluded from the Act™s coverage 

because he was an independent
 contractor. The General Coun-sel disputes these contentions, factually and legally. Because 
the complaint must be dismissed if the Respondent™s position is 
upheld, I shall address this issue first. Quashie™s Status 
The Respondent is a black car
 limousine company offering 
transportation to corporate clients throughout the New York 
metropolitan area. The Respondent is a corporation with 300 
shares outstanding, of which 277 are held by shareholder-
drivers and the remainder, having been taken back by foreclo-
sure, are held by the Respondent
. The Respondent™s president, Anthony Ciavarella, estimated 
that 200Œ220 shares are held by 
drivers and the rest of the 277 are held by officers of the corpo-
ration and executive board members who are also current or 
former drivers. Each share represents a radio license giving the 
holder a right to receive calls through the Respondent™s com-
puterized radio dispatch system. The current price for a share is 
$30,000. This price has not change
d as long as Ciavarella has been an officer.  An individual who wants to become a driver-member of the 
Respondent must buy a share. Prior to 1989, share purchases 
were financed by a credit union, the League of Mutual Taxi 
Owners (LOMTO). The Respondent took over financing share 
purchases in 1989 as a way to avoid drivers losing their radio 
licenses through foreclosure by LOMTO.
2  Drivers repay these 
loans, whether obtained from LOMTO or the Respondent, 
through deductions from their earnings as a driver. In 1987, the 
Respondent distributed a surplus that had accumulated in its 
account at LOMTO through repayment of these loans to then-
shareholders at approximately $10,000 per share. Since the Respondent took over financing, all moneys collected from the 
sale of shares/licenses is deposited into a fund which is used to 
finance share purchases by the 
drivers. The Respondent also 
distributes any profits from its operations to the driver-
shareholders twice a year in the form of dividends. Recent divi-
dends have been about $1000Œ1500. A driver-shareholder may 
terminate his relationship with
 the Respondent by selling his 
share/license back to the Respondent for the fixed price of 
$30,000 or by transferring it to a family member. Under the 
Respondent™s constitution, a shareholder may not make a profit 
on the sale of his share until he has held the share for at least 2 
years. 
The Respondent is managed by 
5 officers and an 11-member executive board. The executive board is comprised of the five 
                                                          
                                                           
2  As explained by Ciavarella, a driver experiencing difficulties re-paying his loan may now get an extension by vote of the executive 
board. In the past, LOMTO, being an independent entity, would fore-
close on drivers who failed to make payments on their loans.
officers and six driver-members. Each member of the executive 
board, except the president, has one vote on matters coming 
before the board. The president only votes in the event of a tie. 
All officers and board members are elected by the shareholders. 
The shareholders also elect the chairmen and members of the 
unemployment fund committee and the security committee. 
The security committee enforces the rules and can present 
charges against driver-shareholders to a judicial committee, 
whose chairman is also elected by the membership. Under the 
Respondent™s constitution, there are seven other standing com-
mittees, including the finance committee, rules committee, and 
grievance committee, whose members are appointed by the 
president, and a watchdog comm
ittee whose chairman is ap-
pointed by the executive board. All officers, board members, 
and committee members must be shareholders. 
The Respondent™s president has authority to conduct the day-
to-day operations of the Respondent. Ciavarella has been the 
president since 1989 and an executive board member since 1979. At the time of the hearing, he owned 14 shares, an in-
crease from the 5 or 6 shares he owned at the time of the al-
leged unfair labor practices. He has not driven for the Respon-
dent since 1984. Jean Mondesir,
 the Respondent™s vice presi-dent since 1990, oversees the Re
spondent™s dispatch operations and briefs new drivers. He stopped driving for the Respondent 
sometime in 1997. At the time of
 the hearing, Mondesir owned 20 shares, an increase from the 3Œ5 
shares he owned at the time of the alleged unfair labor practices. The salary and other com-

pensation paid to the officers and other elected positions are set 
forth in the constitution and can be changed by a vote of the 
member-shareholders. Prior to September 1997, each member had one vote in elec-
tions and at general membership
 meetings, regardless of the number of shares owned. The constitution was amended in 

September 1997, to comply with New York corporation laws, 
to provide for one vote per share.3 General membership meet-
ings are held five times a year. The constitution also provides 
for the calling of special membership meetings at other times. 
Under the constitution, a two-thir
ds majority is required to 
amend the constitution, or to expand the fleet. Ordinary busi-

ness questions and/or motions, and elections are determined by 
simple majority vote. The constitution sets forth a procedure for 

impeachment of elected officers, board members, and commit-
tee persons leading to a majority vote of the shareholders at a 
special meeting. There is also a procedure in the constitution 
for members to rescind any work
ing rules. The latter may be 
accomplished by submission of a petition signed by five share-

holder-members, followed by a majority vote of the member-
ship. 
The drivers relationship with the Respondent is governed by 
its constitution, as well as by wo
rking rules and a code of con-duct. The working rules are formulated by the rules committee 
or the communications committee and approved by the execu-
tive board or the general membership. It appears from the re-
cord that most of the rules have been approved by the executive 
 3 This change may explain the in
crease in the number of shares 
owned by the Respondent™s president and vice president, and perhaps 
other officers, since 1997. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448board and put into effect without a membership vote. However, 
as noted above, it only takes five members to initiate the proc-
ess to rescind a working rule. In addition, the testimony of the 
General Counsel™s witnesses at the hearing establishes that two 
of the most significant rules governing the drivers™ work, i.e., 
the morning rule and the party rule, were approved by the 
members.  
The Respondent owns no cars itself. Instead, it provides 
transportation to its clients through vehicles owned by the 
driver-shareholders, one per share or radio license. Drivers who 
own more than one share may lease or hire drivers to work 
under their share. These drivers are referred to in the constitu-
tion as ﬁclass B driversﬂ to distinguish them from the ﬁclass Aﬂ 
drivers who own shares in the Respondent. The class B drivers 

have none of the rights or privileges set forth in the constitution 
for shareholder-drivers, but they are subject to the working 
rules and code of conduct. Mo
reover, although hired by the 
driver who owns the share he is working under, class B drivers 
must be approved by various 
committees and the general mem-
bership of the Respondent. There is no evidence in the record 
regarding the number of class B drivers working for the Re-
spondent, nor is there any evid
ence regarding the terms and 
conditions of employment of such drivers. 
Drivers working for the Respondent are required to drive 
late-model American made luxury sedans, such as a Lincoln 
Town Car. The driver chooses the type of vehicle and finances 
it himself. Drivers are also responsible for insurance and main-tenance of the vehicles. The driv
er™s car is subject to approval by the executive board or a committee. In addition, a clean car 

committee conducts regular inspections to ensure that the 
driver™s vehicle is up to the standards of the Respondent™s cus-
tomers. In addition to maintaining a clean car, the drivers per-
sonal appearance is governed by a dress code specifying the 
type of clothing that can be worn. Included is a company tie 
that must be purchased by the drivers from the Respondent. The 
drivers are also required to display a magnetic sign with the 

Respondent™s name and the driver™s car number on and in the 
vehicle. Each vehicle operated for the Respondent is equipped with the dashboard computer, installed by the Respondent, 
through which the majority of calls are dispatched.  
Although drivers can use their vehicle for personal use, it is unclear from the record the extent to which drivers can use the 
vehicle for other business. Quashi
e used his vehicle to drive for another limousine company, while still working for the Re-
spondent, for a short time in 1998, after the alleged unfair labor 
practice. The Respondent may have been unaware of this at the 
time. Because of a New York City ordinance, the Respondent™s 
drivers are prohibited from picking up street fares in Manhat-
tan. In addition, language in th
e driver™s application and the Respondent™s constitution suggests that drivers are prohibited 
from soliciting private jobs from the Respondent™s customers.  With the exception of the morning and party rules, the Re-
spondent does not tell the drivers when to work. Drivers choose 
the days of the week and the hours of the day that they want to 
work. The morning rule, adopted by the membership, requires a 
driver to be available to take calls between the hours of 5 and 9 
a.m. approximately once every 10 days. The rule was adopted 
to ensure that sufficient cars would be available to take the 
Respondent™s corporate clients to work in the morning. The 
party rule, also adopted by th
e members, requires drivers to accept a certain number of party calls during the holiday sea-
son, again in order to ensure coverage for parties during a busy 
season. Drivers who violate these rules are suspended from 
using the computer dispatch system for a specified period but, 
as with any other suspension, can buy back the suspension and 
be reinstated automatically. The cost of the buyback, also speci-
fied in the rules, is then deducted from the drivers earnings. The 
penalty thus becomes a fine. 
In addition to determining when they will work, the drivers 
determine where they will work by choosing which zone to 

work in. The Respondent has divided the New York metropoli-
tan area into zones, such as Midtown, the Battery, Brooklyn 
Heights, or one of the airports. The number of drivers that can 
book into a zone is only limited with respect to the airport 
zones. Once a driver books into a zone, he goes on a list in the 
order in which he booked into the zone. Calls are then auto-matically dispatched to the drivers booked into the zone by 
going down the list. As drivers receive and accept calls, they go 
off the list and the next driver moves up. The computer will 
bypass a driver if it has been programmed to do so, either be-
cause he was taken off an account at the request of the cus-
tomer, or because he has specified that he will not take the type 
of call being dispatched, e.g., a package or a smoker, or be-
cause his car is not equipped with a phone or other amenity 

requested by the client. When the driver delivers the client to 
his destination, he may book into
 the zone where he ended his 
trip or any other zone nearby. In addition to the automatic dis-
patch system, a driver can obtain work by accepting reserva-
tions, i.e., customer calls for rides the next day, without book-
ing into a particular zone. Drivers learn of available reserva-
tions through their dashboard computer by receipt of fleet mes-
sages from the dispatcher. A driv
er who wants to take a reser-
vation will push a button on their computer to accept it. The 

first driver to do so gets the booking. The computer also in-

forms drivers of calls waiting in zones where there are no cars. 
The dispatcher will sometimes 
offer incentives, called ﬁprefsﬂ 
to encourage drivers to accept these pending calls. An example 
of a pref would be that a driver accepting such a call could go 
to the top of the list in a desirable zone after he completes the 
call. Drivers can also obtain work without logging onto the 
computer by going to one of the 
ﬁlight lines.ﬂ  These are lo-
cated at the offices of the Res
pondent™s bigger clients, such as Morgan Stanley or Time-Life. Cars line up and an onsite dis-
patcher for the Respondent directs the client™s employees who 
are leaving the building to the first car in line. Some drivers 

who are booked into the midtown zone will wait for calls at the 
light line, accepting whichever comes first, a computer-
dispatched call or a light line fare. 
The Respondent does not handle cash fares or pickups on the street. A client who wants a ride from the Respondent must open an account through one of the Respondent™s sales people. 
Once an account is open, a client calls the Respondent when a 
ride is needed, either immediately or for a future time. A tele-
phone operator enters the custom
er™s information into a com-puter and the computer dispatches the call, as described above. The client pays for the ride through a voucher collected by the 
 CITYWIDE CORPORATE TRANSPORTATION, INC. 449driver and submitted to the Respondent for processing. The 
Respondent™s billing department 
uses these vouchers to send 
weekly invoices and monthly st
atements to the client. The vouchers are also used to prep
are the drivers pay statements. 
The Respondent has a rate book that specifies the rate for each 
call and a driver may not change these rates. The driver is paid 
the fare for the ride, as specified on the voucher, less a $.50 fee 
charged by the Respondent for processing each voucher and the 
ﬁdiscountﬂ, which is the Responde
nt™s percentage of the fare. The amount of the discount depends on how quickly a driver 
wants to be paid. If the driver c
hooses to be paid within a week, the Respondent deducts 20 percent of the voucher. If the driver 

is willing to wait 2Œ3 weeks to be paid, the percentage kept by 
the Respondent is 15 percent.
4. In addition, drivers are reim-bursed for tolls and customer use of cellular phones, if the 
driver has one in his car. These phones are owned by the driv-
ers who maintain their own accounts with the cellular service 
provider. The reimbursement rate
 for the phone is a flat rate, i.e., $1.50 per minute, without regard to the actual cost of the call to the driver. Other than the processing fee and discount, 
the Respondent withholds from a driver™s earnings any buy-
backs he™s authorized, membership dues, New York State radio 
use tax, and any amounts required to repay loans for the pur-
chase of a share/license or any loans from the Bronx Club. The 
latter is a fund set up to assist drivers with vehicle repairs in the 
event of traffic accidents not covered by insurance. The Re-
spondent does not withhold income ta
x, social security tax, or 
Federal unemployment insurance 
tax. The Respondent does not 
provide health insurance or other typical employee benefits to 
its driver-shareholders. At the end of the year, drivers are is-
sued a Form 1099, ﬁMiscellaneous Incomeﬂ showing their 
gross earnings for tax purposes. The drivers are responsible for 
paying the taxes on this income. 
Quashie became a driver for the Respondent in 1986 by 
completing an ﬁapplicationﬂ in which he agreed, inter alia, not 
to make steady riders of the 
Respondent™s customers, not to book any of the Respondent™s customers, to abide by the Re-
spondent™s rules, regulations and constitution and to place ad-vertising material in his car to help the Respondent. The Re-
spondent agreed to give Quashie a 30-day trial period during 
which time he could withdraw his application and obtain a 
refund of a portion of his initiation fee. Quashie testified that 
the initiation fee was $5000, which was a down payment on the 
$25,000 purchase price of a share. He financed the remainder 
of the purchase through LOMTO with loan payments deducted 
from his pay. The application 
provides for a 6-month ﬁproba-tionary periodﬂ during which a 
new member could be expelled without a trial or hearing by a simple majority vote of the ex-
ecutive board. At the end of the probationary period, the new 
member was required to appear before the executive board for 
final approval and could be expe
lled or have his probationary 
period extended. According to Quashie, he received training 
when he started by riding with an existing driver for five days 
                                                          
                                                           
4  It appears from the pay statements in evidence that the discount is 
a percentage of the gross amount on the voucher, after any reimburse-
ments to the driver for tolls or telephone usage are subtracted from the 
gross. 
and by attending briefings by a member of the briefing commit-
tee. This briefing involved tes
ting Quashie on his knowledge of the city and instruction on completing the Respondent™s vouch-

ers. 
Prior to 1992, Quashie and his wife each owned a share in 
the Respondent. In 1992, Quashie sold his share back to the 
Respondent for $30,000 and became 
a partner with his wife on 
her share. He transferred his car number (#97) to his wife™s share and continued to drive as before. The record does not 
indicate whether his wife had been a driver, or had leased her 
share to a class B driver. Although Quashie has never held an 
elective position in the Respondent, he has served as a co-
chairman of the communications committee, which formulates 
most of the rules, and a member of the screening committee, 
which screens applicants and 
conducts briefings of new mem-bers. The record does not disclose when he served on these 

committees. The record also does not indicate how Quashie and 
his wife vote their share. Because Quashie™s wife returned to 
their native Tobago in early 1996, it is reasonable to infer that 
he has exercised the voting rights as a full shareholder.5The Board has long held that the fact ﬁ[t]hat an employee 
may also have the rights and privileges of a stockholder [is] 
not, of itself, sufficient to debar him from availing himself, in 
his capacity as employee, of the rights and privileges of an 
employee to engage inﬂ organizational activities. 
Olympia Shingle Co., 26 NLRB 1399 (1940). Accord: 
Everett Plywood & Door Corp., 
105 NLRB 17 (1953). At the same time, the 
Board has historically excluded from bargaining units em-
ployee-shareholders where the evidence shows that the em-
ployees as a group have an effective voice in the formulation 
and determination of corporate policy. 
Brookings Plywood Corp., 
98 NLRB 794 (1952). Accord: Red & White Airway Cab 
Co., 123 NLRB 83 (1959). See also Science Applications Corp., 
309 NLRB 373 (1992), and cases cited therein. Al-
though the Board, in the latter cases, does not specifically find 
that the excluded shareholder-employees are not statutory em-
ployees, the effect of excluding them from representation is to 
deny them the right under Section 7 of the Act to ﬁbargain col-
lectively through representativ
es of their own choosing.ﬂ In Upper Great Lakes Pilots,6 an unfair labor practice case, 
the Board agreed with the administrative law judge™s conclu-
sion that pilots who owned shares in the Association were em-
ployees covered by the Act, but
 disagreed with his rationale. The judge had relied on the fact that no individual pilot held an 
amount of stock sufficient to di
vest him of employee status. 
According to the Board, the fact that no single pilot owned 
enough stock to determine corporate policy did not end the 
inquiry. Because the pilots, as
 a group, owned all the voting 
stock, as a group they could effectively determine corporate 

policy. However, in that case,
 the evidence showed that the 
respondent™s directors and officers together owned a majority 

of the voting stock. Thus, the rest of the pilots, even acting in 
concert, could not outvote the officers and directors. On the 
 5 In a different context, the Board often treats ownership by close 
family members as personal ownership. See, e.g., 
Kenmore Contracting Co., 
289 NLRB 336, 337 (1988), and cases cited therein. 
6  311 NLRB 131 (1993). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450basis of their stock ownership, the minority shareholders lacked 
an effective voice in formula
ting and determining corporate policy. Similarly, in 
Airport Distributors,7 the administrative 
law judge rejected the respondent™s contention that an alleged 
discriminatee who owned 10 percent of the respondent™s stock and had served on its board of directors was not an employee 
within the meaning of the Act. The record in that case did not 
contain any evidence that he had participated in the formulation 
of any policies involving manage
ment or employee relations. 
There was also no evidence in the record that any other em-

ployees held stock in the respondent. The Board adopted the 
judge™s decision without comment on this issue.8The evidence in the instant cas
e establishes that the Respon-dent™s shareholder-drivers, like Quashie, collectively have an 
effective voice in the formulati
on and determination of corpo-
rate policy. They own at least 200 of the 277 voting shares, a 
sufficient majority to elect or impeach officers, board members, 
and elected committee persons, to
 rescind working rules and even to amend or change the constitution. Although Quashie, 

by himself, could not determine 
policy, the Board has indicated 
that is not the proper inquiry. 
Upper Great Lakes Pilots, supra. The officers and board members 
here controlled only a minor-
ity of the shares and were thus subject to the whims of the ma-
jority. The Board has recognized this conflict in excluding 
shareholders from bargaining un
its. If the Respondent™s class A drivers, like Quashie, were represented by a union, the Respon-
dent™s ﬁofficers and directors would, in effect, be placed in a 
position of bargaining with stockholder drivers who held the 
power to oust them from their positions, a situation hardly con-
ducive to arm™s length bargaining.ﬂ 
Sida of Hawaii, Inc., 191 NLRB 194 (1971).  The General Counsel argues that the unit determination cases in which shareholders have been excluded from bargaining 
units are inapposite. The Board™s citation of such cases in un-
fair labor practice cases like 
Upper Great Lakes Pilots, supra, shows the opposite is true. The ra
tionale for exclusion of share-holder-employees who, as a gr
oup, effectively formulate and 
determine corporate policy is equally applicable to a determina-
tion whether their organizationa
l activities should be covered by the mantle of the Act™s prot
ection. The congressional intent behind the Act, and Section 7 in 
particular, was to equalize the bargaining power of employees and employers in order to fur-
ther collective bargaining. Where a group of individuals already 
has the power to collectively influence the policies of an or-
ganization like the Respondent, they do not need the Act™s pro-
tection. Quashie™s single vote as a shareholder-member of the 
Respondent is no different than his single vote in a bargaining unit represented by a 9(a) collective-bargaining representative. 
In both cases, it™s the wishes of the majority that governs. 
                                                          
                                                           
7  280 NLRB 1144, 1150 (1986). 
8  It is not clear from the decision whether the respondent in that case 
even filed exceptions to this finding by the administrative law judge. 
The judge noted in his decision that the respondent only raised this as a 
defense during the hearing and did not
 argue it in his brief. Thus, the 
Board may not have even consid
ered the issue in that case. Based on the above, I find that
 the Respondent™s class A drivers, such as Quashie, are not employees within the meaning 
of the Act because they can, as a group, effectively formulate 
and determine corporate policy, including labor relations pol-
icy. In reaching this conclusion, I have also considered the 
cases cited by the parties involvi
ng independent contractors. To the extent that such cases are applicable to situations where the 
alleged independent contractor is an owner of the principal, the 
evidence here shows that the drivers possess attributes of em-
ployees and independent contractors. See, e.g., 
Roadway Pack-age System,, 326 NLRB 842 (1998), and Dial-A-Mattress Op-erating Corp., 326 NLRB 884 (1998). As noted above, the drivers determine their own hour
s and have some control over their earnings by choosing when and where to work. They also 
own their own vehicles and may be able to use them, as 
Quashie did, to work for another company. At the same time, 

the Respondent™s constitution, c
ode of conduct, and working rules appear to govern many aspects of the drivers™ perform-
ance of their work. Many of these rules, however, are dictated 
by Government regulation or motivated by concern for cus-
tomer service, diminishing the impact of such control on a find-
ing of employee status. See 
C.C. Eastern v. NLRB, 60 F.3d 855, 859 (D.C. Cir. 1995). In any event, the critical factor here is 

that any ﬁright of controlﬂ over the drivers performance of their 
work is exercised by the drivers themselves, either by voting at 
general membership meetings, or
 by electing officers and oth-
ers who determine the rules. In essence, the drivers are working 
for themselves, not for an employer with conflicting interests.
9Having found that Quashie was not an employee within the 
meaning of the Act at the time he engaged in union organiza-
tional activities, it follows that the Respondent™s conduct to-
ward him was not an unfair labor practice.
10 Accordingly, I 
shall recommend that the complaint be dismissed in its entirety. 
CONCLUSIONS OF LAW 1.  The Respondent™s class A 
driver-shareholders, including Bernard Quashie, are not employees covered by Section 7 of 
the Act because they effectively formulate and determine cor-
porate policy. 
2.  The Respondent has not violat
ed Section 8(a)(1) or (3) of the Act as alleged in the complaint. 
 9 The facts in 
Elite Limousine Plus, Inc., 324 NLRB 992 (1997), 
heavily relied on by the General Counsel, are similar to those here with 
one important exception. The driv
ers who worked for Elite had no ownership interest in the employer and thus, no effective voice in the 

policies, rules, and regulations controlling their work. 
10 The record establishes that Amidor Almonord, another share-
holder-driver who acted as Quashie™
s representative at the security committee meeting and executive board 
trial, was interrogated regard-ing his union support and sympathies. Almonord, like Quashie, is not 
an employee covered by Sec. 7 of the Act. Thus, the Respondent™s 
interrogation of him was not an unfair labor practice. 
 CITYWIDE CORPORATE TRANSPORTATION, INC. 451On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
11                                                          
                                                                                             
11  If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
ORDER The complaint is dismissed. 
 adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 